Exhibit 26(e)(2): Fund Allocation of Premium Payments Form No. 139195 12/12/2014 FUND ALLOCATION OF PREMIUM PAYMENTS c ReliaStar Life Insurance Company, Minneapolis, MN VOYA Customer Service: PO Box 5011, Minot, ND 58702-5011 c ReliaStar Life Insurance Company of New York, Woodbury, NY FINANCIAL TM Customer Service: PO Box 5033, Minot, ND 58702-5033 Website: www.voyaservicecenter.com Product Policy Number A. PREMIUM ALLOCATION Initial or Future Premium Allocations: Current investment allocations will remain the same. See Section E for Investment Transfer Request. American Funds Insurance Series ® % VY ® Invesco Growth and Income - Class S (GRD) % American Growth - Class 2 (AFR) % VY ® JPMorgan Emerging Markets Equity - Class I (JEI) % American Growth-Income - Class 2 (AFG) % VY ® JPMorgan Small Cap Core Equity - Class I (IJS) % American International - Class 2 (AFI) % VY ® T. Rowe Price Capital Appreciation - Class I (GFM) BlackRock Variable Series Funds, Inc. % VY ® T. Rowe Price Equity Income - Class I (TEI) % BlackRock Global Allocation V.I. - Class III (BGA) % VY ® T. Rowe Price International Stock - Class I (MIO) Fidelity ® Variable Insurance Products Voya Partners, Inc. % Fidelity ® VIP Contrafund ® - Initial Class (FCF) % Voya Global Bond - Class S (OSI) % Fidelity ® VIP Equity-Income - Initial Class (FEI) % VY ® Baron Growth - Class I (BSC) Fixed Account % VY ® Columbia Small Cap Value II - Class I (CSI) % Select Fixed Account (SFA) 1 % VY ® Invesco Comstock - Class I (VKC) Neuberger Berman Advisers Management Trust % VY ® Invesco Equity and Income - Class I (UTA) % Neuberger Berman AMT Socially Responsive ® - Class I (NSR) % VY ® Oppenheimer Global - Class I (GGP) Voya Balanced Portfolio, Inc. % VY ® Pioneer High Yield - Class I (PHP) % Voya Balanced - Class I (VBI) % VY ® T. Rowe Price Diversified Mid Cap Growth - Class I (DMI) Voya Intermediate Bond Portfolio % VY ® Templeton Foreign Equity - Class I (TPI) % Voya Intermediate Bond - Class I (VPB) Voya Variable Funds Voya Investors Trust % Voya Growth and Income - Class I (GIP) % Voya Global Perspectives - Class I (GBP) Voya Variable Portfolios, Inc. % Voya Global Resources - Class I (IHA) % Voya Index Plus LargeCap - Class I (IPL) % Voya Large Cap Growth - Class I (EOP) % Voya Index Plus MidCap - Class I (IPM) % Voya Large Cap Value - Class I (PEP) % Voya Index Plus SmallCap - Class I (IPS) % Voya Limited Maturity Bond - Class S (ILM) % Voya International Index - Class S (III) % Voya Liquid Assets - Class I (ILP) % Voya Russell™ Large Cap Growth Index - Class I (IRC) % Voya Multi-Manager Large Cap Core - Class I (PFS) % Voya Russell™ Large Cap Index - Class I (IRI) % Voya Retirement Growth - Class I (RGI) % Voya Russell™ Large Cap Value Index - Class I (IRV) % Voya Retirement Moderate - Class I (RMP) % Voya Russell™ Mid Cap Growth Index - Class I (IRM) % Voya Retirement Moderate Growth - Class I (RMG) % Voya Russell™ Small Cap Index - Class I (IRS) % Voya U.S. Stock Index - Class I (ISP) % Voya Small Company - Class I (ISS) % VY ® Clarion Global Real Estate - Class S (IGT) % Voya U.S. Bond Index - Class I (ILB) % VY ® DFA World Equity - Class I (IFO) Voya Variable Products Trust % VY ® FMR SM Diversified Mid Cap - Class I (FDI) % Voya SmallCap Opportunities - Class I (NIG) % VY ® Franklin Templeton Founding Strategy - Class I (IFT) B. MONTHLY DEDUCTION SUB-ACCOUNT (Voya Protector Elite, Voya Investor Elite, and Voya Investor Elite NY only.) We may allow the Monthly Deduction, including the Monthly Mortality and Expense Risk Charge, to be deducted from the Sub-Account you specify. If the value of the specified Sub-Account is less than the Monthly Deduction allocated to that account, the excess of the Monthly Deduction will be deducted on a proportionate basis from the non-loaned Fixed Accumulation Value and the Variable Accumulation Value. Monthly Deduction Sub-Account Page 1 of 6 (Note: Signature required on last page.) Order #139195 12/12/2014 Product Policy Number C. AUTOMATIC REBALANCING OPTION (Automatically rebalances the Accumulation Value periodically to maintain a specified percentage allocation among the selected Sub-Accounts.) The policyowner must have at least $10,000 invested in the source fund in order to initiate Automatic Rebalancing Select The Transfer Frequency (check one) Please transfer funds: c Monthly c Quarterly c Semi-Annually c Annually Select The Transfer Start and End Dates (month/day/year) . (If no date is selected, changes will be effective on the date the request is received.) Please start the transfers on the following date: / / (Only days 1 through 28 are allowed.) (Start date should be at least 14 days after the date you submit this form to us to allow adequate processing time.) Please end the transfers on the following date: / / (Transfers will terminate at the earliest of the date specified, the date we receive your written request, or the date the service is terminated by us.) Note: The following funds are the only funds available with the Dynamic Variable Universal Life and Dynamic Variable Universal Life II products: Voya Liquid Assets Portfolio - Class I, Voya Balanced Portfolio - Class I, Voya Intermediate Bond Portfolio - Class I and Voya Growth and Income Portfolio - Class I. We will only allow transfers between these funds. Please make automatic periodic transfers to maintain the percentage allocation of Accumulation Value, less any Loan Amount, as specified below. Also, please change the allocation of future Net Premiums to this same allocation. American Funds Insurance Series ® % VY ® Invesco Growth and Income - Class S (GRD) % American Growth - Class 2 (AFR) % VY ® JPMorgan Emerging Markets Equity - Class I (JEI) % American Growth-Income - Class 2 (AFG) % VY ® JPMorgan Small Cap Core Equity - Class I (IJS) % American International - Class 2 (AFI) % VY ® T. Rowe Price Capital Appreciation - Class I (GFM) BlackRock Variable Series Funds, Inc. % VY ® T. Rowe Price Equity Income - Class I (TEI) % BlackRock Global Allocation V.I. - Class III (BGA) % VY ® T. Rowe Price International Stock - Class I (MIO) Fidelity ® Variable Insurance Products Voya Partners, Inc. % Fidelity ® VIP Contrafund ® - Initial Class (FCF) % Voya Global Bond - Class S (OSI) % Fidelity ® VIP Equity-Income - Initial Class (FEI) % VY ® Baron Growth - Class I (BSC) Fixed Account % VY ® Columbia Small Cap Value II - Class I (CSI) % Select Fixed Account (SFA) 1 % VY ® Invesco Comstock - Class I (VKC) Neuberger Berman Advisers Management Trust % VY ® Invesco Equity and Income - Class I (UTA) % Neuberger Berman AMT Socially Responsive ® - Class I (NSR) % VY ® Oppenheimer Global - Class I (GGP) Voya Balanced Portfolio, Inc. % VY ® Pioneer High Yield - Class I (PHP) % Voya Balanced - Class I (VBI) % VY ® T. Rowe Price Diversified Mid Cap Growth - Class I (DMI) Voya Intermediate Bond Portfolio % VY ® Templeton Foreign Equity - Class I (TPI) % Voya Intermediate Bond - Class I (VPB) Voya Variable Funds Voya Investors Trust % Voya Growth and Income - Class I (GIP) % Voya Global Perspectives - Class I (GBP) Voya Variable Portfolios, Inc. % Voya Global Resources - Class I (IHA) % Voya Index Plus LargeCap - Class I (IPL) % Voya Large Cap Growth - Class I (EOP) % Voya Index Plus MidCap - Class I (IPM) % Voya Large Cap Value - Class I (PEP) % Voya Index Plus SmallCap - Class I (IPS) % Voya Limited Maturity Bond - Class S (ILM) % Voya International Index - Class S (III) % Voya Liquid Assets - Class I (ILP) % Voya Russell™ Large Cap Growth Index - Class I (IRC) % Voya Multi-Manager Large Cap Core - Class I (PFS) % Voya Russell™ Large Cap Index - Class I (IRI) % Voya Retirement Growth - Class I (RGI) % Voya Russell™ Large Cap Value Index - Class I (IRV) % Voya Retirement Moderate - Class I (RMP) % Voya Russell™ Mid Cap Growth Index - Class I (IRM) % Voya Retirement Moderate Growth - Class I (RMG) % Voya Russell™ Small Cap Index - Class I (IRS) % Voya U.S. Stock Index - Class I (ISP) % Voya Small Company - Class I (ISS) % VY ® Clarion Global Real Estate - Class S (IGT) % Voya U.S. Bond Index - Class I (ILB) % VY ® DFA World Equity - Class I (IFO) Voya Variable Products Trust % VY ® FMR SM Diversified Mid Cap - Class I (FDI) % Voya SmallCap Opportunities - Class I (NIG) % VY ® Franklin Templeton Founding Strategy - Class I (IFT) Terminate an Existing Automatic Portfolio Rebalancing Service Please terminate my Portfolio Rebalancing Service immediately. (initial here) Page 2 of 6 (Note: Signature required on last page.) Order #139195 12/12/2014 Product Policy Number D. DOLLAR COST AVERAGING OPTION (Systematic method of investing, where securities are purchased at regular intervals so the cost of the securities is averaged over time.) The policyowner must have at least $5,000 invested in the source fund in order to initiate Dollar Cost Averaging. Please transfer $ or % from Select The Transfer Frequency (Check one.) Please transfer funds: c Monthly c Quarterly c Semi-Annually c Annually Select The Transfer Start and End Dates (month/day/year) . (If no date is selected, changes will be effective on the date the request is received.) Please start the transfers on the following date: / / (only days 1-28 are allowed) (Start date should be at least 14 days after the date you submit this form to us to allow adequate processing time.) Please end the transfers on the following date: / / (maximum 36 months after start date) (Transfers will terminate at the earliest of the date specified, the date we receive your written request, or the date the service is terminated by us.) Note: The following funds are the only funds available with the Dynamic Variable Life product: Voya Liquid Assets Portfolio - Class I, Voya Balanced Portfolio - Class I, Voya Intermediate Bond Portfolio - Class I and Voya Growth and Income Portfolio - Class I. We will only allow transfers between these funds. American Funds Insurance Series ® $ or % American Growth - Class 2 (AFR) $ or % American Growth-Income - Class 2 (AFG) $ or % American International - Class 2 (AFI) BlackRock Variable Series Funds, Inc. $ or % BlackRock Global Allocation V.I. - Class III (BGA) Fidelity ® Variable Insurance Products $ or % Fidelity ® VIP Contrafund ® - Initial Class (FCF) $ or % Fidelity ® VIP Equity-Income - Initial Class (FEI) Fixed Account $ or % Select Fixed Account (SFA) 1 Neuberger Berman Advisers Management Trust $ or % Neuberger Berman AMT Socially Responsive ® - Class I (NSR) Voya Balanced Portfolio, Inc. $ or % Voya Balanced - Class I (VBI) Voya Intermediate Bond Portfolio $ or % Voya Intermediate Bond - Class I (VPB) Voya Investors Trust $ or % Voya Global Perspectives - Class I (GBP) $ or % Voya Global Resources - Class I (IHA) $ or % Voya Large Cap Growth - Class I (EOP) $ or % Voya Large Cap Value - Class I (PEP) $ or % Voya Limited Maturity Bond - Class S (ILM) $ or % Voya Liquid Assets - Class I (ILP) $ or % Voya Multi-Manager Large Cap Core - Class I (PFS) $ or % Voya Retirement Growth - Class I (RGI) $ or % Voya Retirement Moderate - Class I (RMP) $ or % Voya Retirement Moderate Growth - Class I (RMG) $ or % Voya U.S. Stock Index - Class I (ISP) (DOLLAR COST AVERAGING OPTION - Continued on next page) Page 3 of 6 (Note: Signature required on last page.) Order #139195 12/12/2014 Product Policy Number D. DOLLAR COST AVERAGING OPTION (Continued) $ or % VY ® Clarion Global Real Estate - Class S (IGT) $ or % VY ® DFA World Equity - Class I (IFO) $ or % VY ® FMR SM Diversified Mid Cap - Class I (FDI) $ or % VY ® Franklin Templeton Founding Strategy - Class I (IFT) $ or % VY ® Invesco Growth and Income - Class S (GRD) $ or % VY ® JPMorgan Emerging Markets Equity - Class I (JEI) $ or % VY ® JPMorgan Small Cap Core Equity - Class I (IJS) $ or % VY ® T. Rowe Price Capital Appreciation - Class I (GFM) $ or % VY ® T. Rowe Price Equity Income - Class I (TEI) $ or % VY ® T. Rowe Price International Stock - Class I (MIO) Voya Partners, Inc. $ or % Voya Global Bond - Class S (OSI) $ or % VY ® Baron Growth - Class I (BSC) $ or % VY ® Columbia Small Cap Value II - Class I (CSI) $ or % VY ® Invesco Comstock - Class I (VKC) $ or % VY ® Invesco Equity and Income - Class I (UTA) $ or % VY ® Oppenheimer Global - Class I (GGP) $ or % VY ® Pioneer High Yield - Class I (PHP) $ or % VY ® T. Rowe Price Diversified Mid Cap Growth - Class I (DMI) $ or % VY ® Templeton Foreign Equity - Class I (TPI) Voya Variable Funds $ or % Voya Growth and Income - Class I (GIP) Voya Variable Portfolios, Inc. $ or % Voya Index Plus LargeCap - Class I (IPL) $ or % Voya Index Plus MidCap - Class I (IPM) $ or % Voya Index Plus SmallCap - Class I (IPS) $ or % Voya International Index - Class S (III) $ or % Voya Russell™ Large Cap Growth Index - Class I (IRC) $ or % Voya Russell™ Large Cap Index - Class I (IRI) $ or % Voya Russell™ Large Cap Value Index - Class I (IRV) $ or % Voya Russell™ Mid Cap Growth Index - Class I (IRM) $ or % Voya Russell™ Small Cap Index - Class I (IRS) $ or % Voya Small Company - Class I (ISS) $ or % Voya U.S. Bond Index - Class I (ILB) Voya Variable Products Trust $ or % Voya SmallCap Opportunities - Class I (NIG) Terminate an Existing Dollar Cost Averaging Service Please terminate my Dollar Cost Averaging Service immediately. (Initial here.) Page 4 of 6 (Note: Signature required on last page.) Order #139195 12/12/2014 Product Policy Number E. INVESTMENT TRANSFER REQUEST c Current Investment Only c Current and Future Investments (If no box is checked, it is assumed Current Investment Only.) Allocations must be in whole percentages and total 100%. Funds that have been closed to new assets are indicated with "N/A" in the Transfer To column. For all premium allocation rules, please refer to the prospectuses. Note: The following funds are the only funds available with the Dynamic Variable Life product: Voya Liquid Assets Portfolio - Class I, Voya Balanced Portfolio - Class I, Voya Intermediate Bond Portfolio - Class I and Voya Growth and Income Portfolio - Class I. We will only allow transfers between these funds. Transfer From Investment Option Transfer To American Funds Insurance Series ® $ or % American Growth - Class 2 (AFR) $ or % $ or % American Growth-Income - Class 2 (AFG) $ or % $ or % American International - Class 2 (AFI) $ or % BlackRock Variable Series Funds, Inc. $ or % BlackRock Global Allocation V.I. - Class III (BGA) $ or % Fidelity ® Variable Insurance Products $ or % Fidelity ® VIP Contrafund ® - Initial Class (FCF) $ or % $ or % Fidelity ® VIP Equity-Income - Initial Class (FEI) $ or % $ or % Fidelity ® VIP Index 500 - Initial Class (FIN) 2 N/A $ or % Fidelity ® VIP Investment Grade Bond - Initial Class (FIG) N/A Fixed Account $ or % Select Fixed Account (SFA) 1 $ or % Neuberger Berman Advisers Management Trust $ or % Neuberger Berman AMT Socially Responsive ® - Class I (NSR) $ or % Voya Balanced Portfolio, Inc. $ or % Voya Balanced - Class I (VBI) $ or % Voya Intermediate Bond Portfolio $ or % Voya Intermediate Bond - Class I (VPB) $ or % Voya Investors Trust $ or % Voya Global Perspectives - Class I (GBP) $ or % $ or % Voya Global Resources - Class I (IHA) $ or % $ or % Voya Large Cap Growth - Class I (EOP) $ or % $ or % Voya Large Cap Value - Class I (PEP) $ or % $ or % Voya Limited Maturity Bond - Class S (ILM) $ or % $ or % Voya Liquid Assets - Class I (ILP) $ or % $ or % Voya Multi-Manager Large Cap Core - Class I (PFS) $ or % $ or % Voya Retirement Growth - Class I (RGI) $ or % $ or % Voya Retirement Moderate - Class I (RMP) $ or % $ or % Voya Retirement Moderate Growth - Class I (RMG) $ or % $ or % Voya U.S. Stock Index - Class I (ISP) $ or % $ or % VY ® Clarion Global Real Estate - Class S (IGT) $ or % $ or % VY ® Clarion Real Estate - Class I (IVK) 3 N/A $ or % VY ® DFA World Equity - Class I (IFO) $ or % $ or % VY ® FMR SM Diversified Mid Cap - Class I (FDI) $ or % $ or % VY ® Franklin Templeton Founding Strategy - Class I (IFT) $ or % $ or % VY ® Invesco Growth and Income - Class S (GRD) $ or % $ or % VY ® JPMorgan Emerging Markets Equity - Class I (JEI) $ or % $ or % VY ® JPMorgan Small Cap Core Equity - Class I (IJS) $ or % $ or % VY ® T. Rowe Price Capital Appreciation - Class I (GFM) $ or % $ or % VY ® T. Rowe Price Equity Income - Class I (TEI) $ or % $ or % VY ® T. Rowe Price International Stock - Class I (MIO) $ or % (INVESTMENT TRANSFER REQUEST - Continued on next page) Page 5 of 6 (Note: Signature required on last page.) Order #139195 12/12/2014 E. INVESTMENT TRANSFER REQUEST (Continued) Transfer From Investment Option Transfer To Voya Partners, Inc. $ or % Voya Aggregate Bond - Initial Class (IPT) N/A $ or % Voya Global Bond - Class S (OSI) $ or % $ or % VY ® American Century Small-Mid Cap Value - Class I (SCV) N/A $ or % VY ® Baron Growth - Class I (BSC) $ or % $ or % VY ® Columbia Small Cap Value II - Class I (CSI) $ or % $ or % VY ® Invesco Comstock - Class I (VKC) $ or % $ or % VY ® Invesco Equity and Income - Class I (UTA) $ or % $ or % VY ® JPMorgan Mid Cap Value - Class I (MCV) N/A $ or % VY ® Oppenheimer Global - Class I (GGP) $ or % $ or % VY ® Pioneer High Yield - Class I (PHP) $ or % $ or % VY ® T. Rowe Price Diversified Mid Cap Growth - Class I (DMI) $ or % $ or % VY ® Templeton Foreign Equity - Class I (TPI) $ or % Voya Strategic Allocation Portfolio $ or % Voya Strategic Allocation Conservative - Class I (SAI) N/A $ or % Voya Strategic Allocation Growth - Class I (SAG) N/A $ or % Voya Strategic Allocation Moderate - Class I (SAB) N/A Voya Variable Funds $ or % Voya Growth and Income - Class I (GIP) $ or % Voya Variable Portfolios, Inc. $ or % Voya Index Plus LargeCap - Class I (IPL) $ or % $ or % Voya Index Plus MidCap - Class I (IPM) $ or % $ or % Voya Index Plus SmallCap - Class I (IPS) $ or % $ or % Voya International Index - Class S (III) $ or % $ or % Voya Russell™ Large Cap Growth Index - Class I (IRC) $ or % $ or % Voya Russell™ Large Cap Index - Class I (IRI) $ or % $ or % Voya Russell™ Large Cap Value Index - Class I (IRV) $ or % $ or % Voya Russell™ Mid Cap Growth Index - Class I (IRM) $ or % $ or % Voya Russell™ Small Cap Index - Class I (IRS) $ or % $ or % Voya Small Company - Class I (ISS) $ or % $ or % Voya U.S. Bond Index - Class I (ILB) $ or % Voya Variable Products Trust $ or % Voya International Value - Class I (NIV) N/A $ or % Voya MidCap Opportunities - Class I (PMO) N/A $ or % Voya SmallCap Opportunities - Class I (NIG) $ or % Endnotes 1 If the Select Fixed Account ("SFA") is selected, the frequency must be annual and the transfer scheduled within 30 days before or 30 days after the policy anniversary date. The SFA is not available in the State of New Jersey. 2 Only available with Select*Life I and Select*Life NY. 3 Not available with Select*Life I or Select*Life NY. F. SIGNATURES I/We acknowledge that we have read and understand: 1. the terms and conditions listed in the instructions to this form and that we have received and read the Prospectus for this policy. 2. I/we can cancel or change any elections requested in Sections C and D above by sending written notice to Customer Service before the next transfer date. 3. that Dollar Cost Averaging and Automatic Rebalancing will begin on the date specified only if Customer Service has received and accepted this signed form before the date specified. Owner(s) Name Ê
